ON MERITS
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
It is our theory that there is no merit to respondent's defense to the plea of res judicata. It is undenied and unequivocally admitted by the respondent herself that she left appellant on December 8, 1925. She gave as *Page 45 
her reason in the Illinois case that it was because of the cruelties practiced upon her by the appellant. It makes no difference what the cause of action is called in Illinois. The important and unanswerable argument against the respondent on this appeal is that she lost the Illinois case and was held to be the culpable party. Certainly, if the verdict of the jury there was to the effect that the appellant did not practice the cruelties alleged to have been practiced by him, then the respondent had no right in the law to leave him on December 8, 1925, and to remain away from him from that date to the present time. It is undenied that the appellant made many overtures toward the resumption of marital relations, but that the respondent at all times repulsed his advances toward a reconciliation. Inasmuch as the respondent pleads practically the same cruelties in this case which she pleaded in her Illinois case, we say that it makes no difference whether it is called extreme cruelty or extreme and repeated cruelty, since it is apparent that the courts of both states have the same interpretation of the statutes referring to what constitutes cruelty. Any acts of cruelty occurring previous to December 8, 1925, and which were not pleaded by the respondent in her Illinois case certainly cannot be pleaded in the Nevada case.
The husband must be guilty of conduct affording a basis for a divorce upon the ground of extreme cruelty before a wife is justified in leaving him. Carter v. Carter, 62 Ill. 439, at 447; Fritts v. Fritts, 138 Ill. 436; Walton v. Walton, 114 Ill. App. 116, at 118; Loftus v. Loftus, 134 Ill. App. 360, at 362.
"Extreme and repeated cruelty," as used in the Illinois statute, has a definite and particular meaning. Teal v. Teal,155 N.E. 28; Werres v. Werres, 102 Ill. App. 360; Kline v. Kline,104 Ill. App. 274; Trenchard v. Trenchard, 92 N.E. 243; Whitlock v. Whitlock, 109 N.E. 6; Harman v. Harman, 16 Ill. 85; Turbit v. Turbit, 21 Ill. 438; Embree v. Embree, 53 Ill. 186; Fritts *Page 46 
v. Fritts, 138 Ill. 436; Fizette v. Fizette, 146 Ill. 328. It is thus apparent that more is required in Illinois to establish cruelty in the defendant spouse than in most of the other jurisdictions, including that of Nevada.
The law in Illinois is also to the effect that although a husband may not be guilty of extreme and repeated cruelty, nevertheless his wife may be justified in leaving him. French v. French, 134 N.E. at p. 34; Watts v. Watts (Mass.), 36 N.E. 479; Maddox v. Maddox, 59 N.E. 599. It is thus apparent that although the husband in the instant case was not guilty of extreme and repeated cruelty toward the wife, nevertheless she may have been justified in leaving him.
We respectfully submit that an examination of the doctrine of res adjudicata will convince the court that it is not applicable to this case. Cromwell v. County of Sac., 94 U.S. 351,24 L. Ed. 195; Russell v. Place, 94 U.S. 606, 24 L. Ed. 215; DeSollar v. Hanscome, 158 U.S. 216, 39 L. Ed. 956; In Re Letson (C.C.A.), 157 Fed. 78; Ornauer v. Penn Life Ins. Co. (Colo.), 123 P. 650; Lewis v. Ocean Company (N.Y.), 26 N.E. 301; Fahey v. Esterly Co. (N.D.), 55 N.W. 580; Sawyer v. Nelson (Ill.), 43 N.E. 728; Wahle v. Wahle, 71 Ill. 516; Lyons v. Lyons, 231 Ill. App. 568; Umlauf v. Umlauf, 71 Ill. 58; Patrick v. Patrick (Wis.), 121 N.W. 130; Wulke v. Wulke, 149 Minn. 289; Caperton v. Schmidt, 26 Cal. 494; Potter v. Baker, 19 N.H. 166; Lillis v. Emigrant Ditch Co. (Cal.), 30 P. 1108; Sweet v. Sweet, 49 Nev. 254; Prall v. Prall (Fla.), 50 So. 867.
The decree in the former suit can operate neither as a bar nor as an estoppel to the present action. Silverman v. Silverman,52 Nev. 152.
The Nevada courts have often held that extreme cruelty (and, impliedly, conduct justifying desertion) under our statute may consist of much less than is required in Illinois. Reed v. Reed,4 Nev. 395; Kelly v. Kelly, 18 Nev. 49; Gardner v. Gardner,23 Nev. 207; McAllister v. McAllister, 37 Nev. 92; McLaughlin v. McLaughlin, 48 Nev. 155.
Who can say what the Illinois jury decided? Did it *Page 47 
find that only one of the allegations of physical violence pleaded was true and that there was no "repeated" cruelty? And if so, which allegation did it find true and which untrue? Did it find that the acts were committed but that they did not produce bodily injury? The only fact which may be gleaned from the Illinois record with any degree of certainty is that the husband was not guilty of "extreme and repeated cruelty," and with this fact we are not concerned.
 OPINION
The parties to this action for divorce intermarried in the city of Chicago, county of Cook, State of Illinois, in August, 1920. In December, 1925, the wife commenced a proceeding in chancery in the superior court of said county for divorce upon the ground of "extreme and repeated cruelty." Upon issues made by the amended bill and answer the cause was tried to the court with the assistance of a jury. The verdict of the jury was as follows: "We, the jury, find the defendant not guilty of extreme and repeated cruelty as charged in the bill of complaint." The complainant moved to set aside the verdict and for a new trial. In November, 1926, her motions were overruled and denied. On the same day it was ordered, adjudged, and decreed that the bill of complaint be dismissed "for want of evidence." No appeal was taken. Thereafter, in January, 1927, the complainant filed her bill in said superior court against her husband, in which she prayed that the defendant be decreed to provide for her separate maintenance for the same acts of cruelty and repeated cruelty pleaded in her bill of complaint for an absolute divorce. While the case was at issue, upon plaintiff's own motion her action for separate maintenance was dismissed without prejudice.
Thereafter the wife left her marital domicile in Illinois and came to Reno, Washoe County, Nevada, arriving *Page 48 
there on or about February 9, 1929. Having resided in Reno for the statutory period of three months, on, to wit, June 22, 1929, she filed her complaint in the court below for divorce, setting up in her complaint two causes of action, one for willful desertion and the other for extreme cruelty. As and for her first cause of action for desertion, she pleaded the same acts of cruelty and other misconduct of the defendant relied on in her bill of complaint for divorce in said superior court in and for Cook County, Ill. In response to process, the defendant, a resident of Illinois, appeared and answered the complaint. He denied specifically each and all of the allegations of ill treatment and misconduct and set up exemplified copies of all of the proceedings in the Illinois court as a defense and in bar of the plaintiff's right to maintain her action for divorce in Nevada for willful desertion. The plaintiff made reply to the defendant's answer and denied, in substance, that the judgment of the Illinois court was conclusive of the issue of willful desertion present in this action and therefore was not res judicata.
Upon issues thus made and after a full hearing, the court, without the assistance of a jury, found, in substance, that the plaintiff had been forced to leave the defendant because of his cruelty and other misconduct; that the plaintiff was justified in leaving the defendant; that the defendant had willfully abandoned and deserted the plaintiff without cause or provocation on her part for more than one year immediately preceding the filing of her complaint; and that the defendant's acts and conduct relied on in the second cause of action were such as to constitute extreme cruelty. Judgment was rendered in favor of the plaintiff and against the defendant, from which judgment and from an order denying his motion for new trial the defendant appeals.
We shall, as far as possible, refer to the parties as the wife and the husband, respectively.
Upon appeal from the judgment we are in limine confronted with the question of whether or not the judgment of dismissal of the plaintiff's suit in Illinois *Page 49 
for want of evidence to support the charges of cruelty and repeated cruelty is conclusive of the issue of willful desertion alleged in the plaintiff's Nevada complaint. A review of the exemplified copies of the proceedings in the Illinois court shows that the sole and only acts of the defendant assigned by the plaintiff in the Nevada court as a cause of action for the defendant's willful desertion were those pleaded in her action for divorce in Illinois for extreme and repeated cruelty, wherein the jury found that the charges were untrue, and the suit was dismissed for want of evidence.
1-3. It is fundamental in judicial practice that parties can litigate to judgment the same thing but once. For example, where, in an action by a wife for divorce on the ground of cruelty, the court finds the alleged charge to be untrue, and gives judgment against the wife, such judgment is res judicata, and bars her from pleading the same alleged misconduct in her subsequent action for divorce on the ground of desertion. Civille v. Civille, 22 Cal. App. 707, 136 P. 503. Whether or not such prior judgment constitutes a bar to a subsequent suit does not depend upon the difference in relief sought in the two actions, but upon the question whether the same matter put in issue in the second suit between the same parties was actually in issue in the first and adjudicated. 9 Cal. Jur. 752. In Silverman's Case, 52 Nev. 152,283 P. 593, it will be observed that the concurring opinion became the law of the case. It was held that a foreign divorce suit based on extreme cruelty and gross neglect of duty did not disclose a different cause of action from a suit founded on willful desertion and did not preclude the former decree from operating as res judicata. The court said that the true test of "identity of causes of action," as that term is used in connection with the plea of former adjudication, is the identity of the facts essential to their maintenance, and when the same evidence supports both, the two causes of action are identical as regards the plea of res judicata. One cannot, by varying the form of an action, escape the operation of the *Page 50 
principle that one and the same cause of action shall not be twice adjudicated upon the merits between the same parties or their privies. In Vickers v. Vickers, 45 Nev. 274, 199 P. 76, 202 P. 31, it was held that a question of fact, distinctly put in issue and determined by a court of competent jurisdiction as a ground of recovery or defense, is conclusively settled by the final judgment or decree therein, so that it cannot be further litigated in a subsequent suit between the same parties or their privies, where a proper plea is interposed, whether the second suit be for the same or for a different cause of action. The reasoning of the court was that it matters not the character of the proceeding in which issues are adjudicated, but whether they have in fact been adjudicated between the same parties or their privies. So, in this case, we are confronted with the direct question of whether or not the plaintiff, by reason of her Illinois proceeding, and the result thereof, is precluded from pleading the same alleged misconduct of the defendant in her action for divorce in Nevada for willful desertion.
4, 5. It is well settled that where a spouse intentionally brings the cohabitation to an end by misconduct which renders the continuance of the marital relations so unbearable that the other leaves the family home, the former, and not the latter, is the deserter. 19 C.J. 61. Such misconduct is sufficient to charge the offending spouse with desertion under our statute. Sweet v. Sweet, 49 Nev. 254, 243 P. 817. In Illinois, as elsewhere, this doctrine, known as "constructive desertion" in the law, is qualified by the general rule that one spouse is not justified in leaving the other unless the conduct of the offending spouse is such as would in itself constitute a ground for divorce. Frank v. Frank, 178 Ill. App. 557; Walton v. Walton, 114 Ill. App. 116; Carter v. Carter, 62 Ill. 439, 19 C.J. 80. That the plaintiff was not entitled to a divorce for extreme and repeated cruelty under the Illinois statute is manifest, but it is argued that the judgment of dismissal of plaintiff's suit in Illinois for want of evidence left *Page 51 
undecided the question of the defendant's constructive desertion of the plaintiff. Consequently, there is no identity of issues in the two cases and no resulting res judicata. We are of the opinion that the verdict of the jury and the judgment of the Illinois court established that the charges made in the plaintiff's bill of complaint therein were untrue. Undoubtedly the causes of action are different, but the facts pleaded in both cases are identical, and we take it that the same evidence necessarily determined both cases. Consequently, no good reason appears for holding that the same matter put in issue in the present case as constituting desertion was not actually in issue in the Illinois case and adjudicated.
In the argument at bar there is a ground taken that in Illinois the denial of a divorce for extreme and repeated cruelty is not res judicata in a suit for divorce on the ground of desertion. The cases relied upon do not sustain the proposition based on them. In the cases cited it was held that a decree in a suit for separate maintenance is not res judicata in a suit for divorce on the ground of desertion, and vice versa.
It is also argued that the verdict of the jury in the Illinois case was general and that with the judgment of dismissal of the suit for want of evidence this court cannot say that the verdict and judgment necessarily established that the defendant was not guilty of willful desertion. Undoubtedly the verdict of the jury and the judgment in the Illinois case conclusively settled that the facts pleaded were not true, but notwithstanding the plaintiff comes to Nevada and asserts a right to divorce based on the same facts through a different remedy called constructive desertion.
In the case of Hitchins v. Hitchins, 41 Ill. App. 82, the court said: "The too common practice of parties whose marital life has been spent in another State, resorting to the courts of this for relief, consequent upon acts all of which happened outside of our boundaries, is not to be encouraged, and we are not inclined *Page 52 
to interfere with the decree of the court dismissing the bill in this cause."
This court has clearly indicated in several recent decisions its disapproval of the practice of parties resorting to our courts for a divorce in cases where they have been denied relief upon the same state of facts in the courts of their marital domicile. The good faith of plaintiff's action is challenged by the defendant's plea or defense of res judicata.
6. We are of the opinion that the decree or judgment of the Illinois court dismissing the plaintiff's bill of complaint for want of evidence was conclusive of the question of the defendant's willful desertion.
The judgment must therefore be reversed, and it is so ordered.
                        ON PETITION FOR REHEARING
December 31, 1931.